11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Richard Lee Chambers 
Appellant
Vs.                   No. 11-02-00117-CV - Appeal
from Dallas County
Washington Mutual Bank 
Appellee
 
The trial court signed the judgment on
February 7, 2002.  A notice of appeal
was timely filed, and the clerk=s record was filed on April 8, 2002. 
The reporter=s
record has not been filed, and the court reporter has informed this court in
writing that no one has contacted her concerning the preparation of the
record.  
On October 11, 2002, appellee filed in this
court a motion to dismiss the appeal for want of prosecution.  Although this court requested on October 11
that appellant respond to the motion to dismiss, no response has been made.
The motion is granted, and the appeal is
dismissed for want of prosecution.
 
PER CURIAM
 
October 31, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.